Citation Nr: 0825839	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-18 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a disorder of the 
left shoulder rotator cuff.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).  

3.  Entitlement to service connection for a disorder 
manifested by acid reflux.  

4.  Entitlement to service connection for hypertension.  


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from September 1989 to August 
1997.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 2006 rating decision of the 
Lincoln, Nebraska, VA Regional Office (RO).  

The issues of entitlement to a disorder of the left shoulder 
rotator cuff and an acquired psychiatric disorder are being 
remanded and are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A disorder manifested by acid reflux is not shown.  

2.  Hypertension is not shown.


CONCLUSIONS OF LAW

1.  A disease manifested by acid reflux was not incurred or 
aggravated in active service, and is not is proximately due 
to or the result of a service-connected disease or injury.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304, 3.310.  

2.  Hypertension was not incurred or aggravated in active 
service and may not be presumed to have been incurred in 
active service, and hypertension is not proximately due to or 
the result of a service-connected disease or injury.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2005 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claims.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  In particular, the VCAA notification: (1) 
informed the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informed the claimant about the information and evidence that 
VA will seek to provide; and (3) informed the claimant about 
the information and evidence that the claimant is expected to 
provide.  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a statement of the case (SOC) 
or supplemental statement of the case (SSOC) can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield v. 
Nicholson, No. 2007-7130 (Fed. Cir. Sept 17, 2007) 
(Mayfield III).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See Mayfield 
III, (citing Mayfield v. Nicholson, 444 F.3d at 1328, 1333-
34). 

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the Court found that the evidence established that 
the claimant was afforded a meaningful opportunity to 
participate in the adjudication of the claim, and found that 
the error was harmless, as the Board has done in this case).  

In Sanders v. Nicholson, 487 F. 3d 881 (2007), the Federal 
Circuit held that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial, and that once an error is identified 
as to any of the four notice elements the burden shifts to VA 
to demonstrate that the error was not prejudicial to the 
appellant.  The Federal Circuit stated that requiring an 
appellant to demonstrate prejudice as a result of any notice 
error is inconsistent with the purposes of both the VCAA and 
VA's uniquely pro-claimant benefits system.  

If any notice deficiency is present in this case, the Board 
finds that the presumption of prejudice on VA's part has been 
rebutted in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) based 
on the claimant's contentions as well as the communications 
provided to the claimant by VA, it is reasonable to expect 
that the claimant understands what was needed to prevail.  
See Sanders; see also Simmons v. Nicholson, 487 F. 3d 892 
(2007).  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issues decided herein, is available and not 
part of the claims file.  

The Board also finds that a VA examination is not necessary 
for a determination in this case, as the standards of the 
Court's recent decision in McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), have not been met.  Under McLendon, VA must 
provide a medical examination in a service connection claim 
when there is (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Id at 81. 

In this case, there is no evidence that the veteran currently 
has hypertension or a disability manifested by acid reflux.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA or the Court.

The veteran was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  In addition, service connection 
may be granted for a chronic disease, including hypertension, 
if manifested to a compensable degree within one year 
following service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).

Except as provided in 38 C.F.R. § 3.300(c), disability that 
is proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. § 
3.310 (2007).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Analysis

Initially, the Board notes that there has been no assertion 
of combat in regard to the issues of entitlement to service 
connection for a disease manifested by acid reflux or 
hypertension.  Thus, the provisions of 38 U.S.C.A. § 1154(b) 
(West 2002) are not applicable.

The veteran asserts that he has hypertension and a disease 
manifested by acid reflux related to service.  The Board 
finds that service connection is not warranted.  

For veterans, disability compensation derives from two 
statutes, sections 1110 and 1131.  Both provide for 
compensation, beginning with the following words: "For 
disability resulting from personal injury suffered or disease 
contracted in line of duty..."  Thus, in order for a veteran 
to qualify for compensation under those statutes, the veteran 
must prove the existence of disability and that a disability 
has resulted from a disease or injury that occurred in the 
line of duty.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 
(Fed. Cir. 2001).  Stated differently, a claim fails if there 
is an absence of disability or an absence of disease or 
injury.

The Board notes that the existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that 
the VA's and the Court's interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).  In addition, while the veteran is 
competent to report his symptoms, as reflected in his October 
2005 claim, in which he stated that he had an onset of acid 
reflux in 1993 as a layman, his opinion alone is not 
sufficient upon which to base a determination in this case.  

The Board notes that the veteran is incarcerated.  
Regardless, service medical records are negative for any 
findings or complaints in regard to a disease manifested by 
hypertension or acid reflux.  The October 1988 service 
entrance examination and an August 1994 report, show that the 
abdomen and viscera were normal, blood pressure was 106/68, 
and 140/52, respectively, and on the accompanying medical 
history, he denied having or having had frequent indigestion 
and high blood pressure.  The Board notes that complaints of 
mild stomach pain in the right lower abdominal quadrant in 
January 1996 were attributed to a viral syndrome.  
Significantly, the June 1997 separation examination report 
shows that the abdomen and viscera were normal, blood 
pressure was 138/66, and he specifically denied having or 
having had frequent indigestion and stomach or intestinal 
trouble.  The Board has accorded more probative value to the 
contemporaneous service medical records, which are negative 
for complaints or findings of hypertension and a disease 
manifested by acid reflux, than the appellant's unsupported 
lay opinion.  In addition, the record is negative for 
hypertension within the initial post-service year.  The Board 
notes that in his October 2005 claim, he noted an onset of 
hypertension in 2003.  

In sum, there are no in-service findings of hypertension or 
of a disease manifested by acid reflux, there is an absence 
of a competent post-service diagnosis of hypertension or a 
disease manifested by acid reflux, and an absence of a 
competent opinion relating any hypertension or disease 
manifested by acid reflux to service.  Absent a current 
disability related by competent evidence to service, service 
connection is now warranted, on any basis, to include on a 
direct or secondary basis.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992);

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  Consequently, the benefits 
sought on appeal are denied.  


ORDER

Service connection for a disease manifested by acid reflux is 
denied.  

Service connection for hypertension is denied.  


REMAND

In regard to the left shoulder, initially, the Board notes 
that while the veteran's September 2005 VA Form 21-526 
referenced a right shoulder disability, in October 2005, he 
clarified that he was seeking service connection for a left 
shoulder disorder, not the right.  In that regard, the Board 
notes that service medical records reflect complaints in 
regard to the left shoulder.  In January 1994, the assessment 
was rotator cuff tear/strain.  Post service records reflect 
complaints pertaining to the left shoulder in 1999, and in 
February 2000, he underwent Bankart repair for anterior left 
shoulder instability.  In light of the in-service findings, 
coupled with the post-service findings, the Board finds that 
further development is necessary in order to make a 
determination as to whether the current left shoulder 
disorder is related to service.  

In regard to a mental disorder, initially, the Board notes 
that service medical records are negative for complaints or 
findings of a mental disorder.  The October 1988 service 
entrance examination report, as well as an August 1994 
examination report and the June 1997 separation report, show 
that psychiatric examination was normal, and on the 
accompanying medical history, he denied having or having had 
frequent trouble sleeping, depression or excessive worry, and 
nervous trouble of any sort.  Post-service private records, 
dated from August 2003 to November 2003, reflect diagnoses of 
anxious depression, recovering alcoholic, and probably manic 
depression syndrome.  In October 2005, the veteran asserted 
that his depression was related to service, and specifically, 
to having witnessed a helicopter with a crew of four crash 
into the ocean with no survivors, as well as dangerous duty 
to include standing mine watch during service in the Persian 
Gulf, and transferring fuel and ammunition to ships.  In this 
case, the Board finds that further development is necessary 
in order to make a determination as to whether any acquired 
psychiatric disorder is related to service.  

The Board notes that the record reflects that the veteran is 
incarcerated, and, in November 2005, the Department of 
Corrections advised that it did not transport inmates for the 
purposes of VA benefits.  While VA does not have the 
authority under 38 U.S.C.A. § 5711 (West 2002) to require a 
correctional institution to release a veteran so that VA can 
provide him the necessary examination at the closest VA 
medical facility, VA's duty to assist an incarcerated veteran 
extends to arranging for adequate evaluation within the 
prison facility, or if unable to do so, having him examined 
by a fee-basis physician or requiring a VA physician to 
examine him.  See Bolton v. Brown, 8 Vet. App. 185, 191 
(1995).  The Board notes that while a May 2006 VA record 
notes that, "VA does not send the fee-basis C&P physicians 
off station for examinations," the February 2006 examiner 
request notes that examination request was "incomplete," 
and the record is absent for documentation of attempts at 
arranging an examination through alternate means, such as 
contacting the correctional facility and having their 
personnel conduct an examination according to VA examination 
worksheets, as suggested in November 2005 by the VBA Central 
Office.  

Under these circumstances, the Board finds that additional 
efforts must be made to obtain an examination and medical 
opinion regarding the etiology of any identified current left 
shoulder disorder and any acquired psychiatric disorder.  See 
Bolton, supra; see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should attempt to coordinate with 
the state department of corrections to 
schedule the veteran to undergo an 
examination to determine the existence, 
nature and etiology of any current left 
shoulder disorder or acquired psychiatric 
disorder.  If necessary, a fee-basis 
contractor should be retained or other 
appropriate arrangements made.  For any such 
current disability identified, the examiner 
should indicate whether such disability is at 
least as likely as not related to service, 
and identify the in-service manifestations.  
The report of the examination should be 
associated with the veteran's VA claims 
folder.

2.  If after attempting to obtain a fee basis 
or a correctional examiner, an examiner 
cannot be procured, such should be noted in 
the file and the matters should be referred 
for another medical opinion, addressing the 
information requested in the preceding 
paragraph above, without examination.

3.  In light of the above, the claims should 
be readjudicated.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the veteran afforded a reasonable period of 
time in which to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


